 



EXHIBIT 10.1
(SOMAXON PHARMACEUTICALS LOGO) [a28125a2812500.gif]
2007 Incentive Plan





--------------------------------------------------------------------------------



 



Somaxon Pharmaceuticals, Inc.
2007 Incentive Plan
The Somaxon Pharmaceuticals, Inc. (Somaxon) 2007 Incentive Plan (the “Plan”) is
designed to offer incentive compensation to eligible Employees by rewarding the
achievement of corporate goals and specifically measured individual goals that
are consistent with and support overall corporate goals. The Plan will create an
environment which will focus Employees on the achievement of objectives. Since
cooperation between departments and Employees will be required to achieve
corporate objectives that represent a significant portion of the Plan, the Plan
should help foster improved teamwork and a more cohesive management team.
Purpose of the Plan
The Plan is designed to:

•   Provide an incentive program to achieve overall corporate objectives and to
enhance shareholder value   •   Reward those individuals who significantly
impact corporate results   •   Encourage increased teamwork among all
disciplines within the Company   •   Incorporate an incentive program in the
Somaxon overall compensation program to help attract and retain Employees   •  
Incentivize eligible Employees to remain employed by Somaxon throughout the Plan
year and until the time incentive awards are paid

Plan Governance
The Plan will be governed by the Compensation Committee of the Board of
Directors. The President and CEO of Somaxon will be responsible for
administration of the Plan. The Compensation Committee of the Board will be
responsible for approving any compensation or incentive awards to officers of
the Company and any other employees with an annual base salary greater than or
equal to $200,000.
Eligibility
All full time (40 hours/week) exempt Employees Level 6 (Manager) or higher are
eligible to participate in the Plan. To receive an incentive award, a
participant: (a) must have been in an eligible position for at least three
(3) consecutive months prior to the end of the Plan year and remain employed
through the end of the Plan year and

1



--------------------------------------------------------------------------------



 



until incentive awards are paid; and (b) must not be on probation at the time
bonus determinations are made.
Notwithstanding the foregoing or anything else to the contrary contained in this
Plan, if (a) a Change of Control Transaction occurs prior to the date that bonus
determinations have been made under the Plan and (b) the employment of an
Employee that is eligible to participate in the Plan is thereafter involuntarily
terminated, then, at the discretion of the Board of Directors, such Employee may
be awarded an annual bonus for the year in which such Employee’s employment is
terminated, based on the good-faith estimate of the Board of Directors of the
actual amount, if any, that would have been payable for such year under the Plan
(assuming such Employee had remained employed by the Company through the end of
such year). A “Change of Control Transaction” shall be defined as (i) a sale,
lease, or other disposition of all or substantially all of the assets of the
Company, (ii) any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization
involving the Company, in each case in which the capital stock of the Company
immediately prior to such consolidation, merger or reorganization represents
less than fifty percent (50%) of the voting power of the surviving entity (or,
if the surviving entity is a majority-owned subsidiary, its parent) immediately
after such consolidation, merger or reorganization; or (iii) any transaction or
series of related transactions to which the Company is a party in which at least
fifty percent (50%) of the Company’s voting power is transferred; provided, that
a “Change of Control” shall not include (A) any consolidation or merger effected
exclusively to change the domicile of the Company, or (B) any transaction or
series of transactions principally for bona fide equity financing purposes in
which cash is received by the Company or indebtedness of the Company is
cancelled or converted, or a combination thereof.
Section 1: Bonus Incentive Awards (“Bonus”)
Form of Incentive Award Payments
Incentive award payments may be made in cash, through the issuance of stock or
stock options, or by a combination of cash, stock and/or stock options, at the
discretion of the Company’s Compensation Committee, subject to the approval of
the Company’s Board of Directors. In the event that the Compensation Committee
and the Board of Directors elect to pay incentive awards in stock or stock
options, the Compensation Committee, in its sole discretion, will make a
determination of the number of shares of stock or stock options to be issued to
each Plan participant based, in part, upon each participant’s Corporate and
Individual Performance, as described below. The issuance of stock and stock
options may also be subject to the approval of the Company’s stockholders, and
any stock options issued will be subject to the terms and conditions of the
Company’s 2005 Equity Incentive Award Plan, as amended from time to time by the
Company.

2



--------------------------------------------------------------------------------



 



Corporate and Individual Performance
Prior to the beginning of the Plan year, the President and CEO will present to
the Board of Directors a list of the overall corporate objectives for the coming
year, which are subject to approval by the Board. All participants in the Plan
will then develop a list of key individual objectives, which must be approved by
the responsible Vice President and by the President and CEO.
The Plan calls for incentive awards based on the achievement of annual corporate
and individual objectives that have been approved as indicated above.
The relative weight between corporate and individual performance factors may
vary based on the individual’s level within the organization. The weighting will
be reviewed annually and may be adjusted, as necessary or appropriate. The
weighting for 2007 will be as follows:

                      Corporate   Individual
President and CEO (Grade 12)
    100 %        
Vice Presidents/Executive Directors (Grades 10-11)
    75 %     25 %
All Others (Grades 6-9)
    50 %     50 %

Bonus Percentage
Incentive Awards will be determined by applying a “bonus percentage” to the base
salary of participants in the Plan. The following bonus percentages will be used
for this purpose:

3



--------------------------------------------------------------------------------



 



              Grade Level   Position Title   Bonus Percentage 12  
President & CEO
    40 % 10 - 11  
Officers, Sr. VP, CMO, VP
    30 % 8 - 9  
Sr. Director, Director
    20 % 6 – 7  
Sr. Manager, Manager
    15 %

Performance Measurement
The following scale will be used to determine the actual award multiplier for
incentive award calculations based upon measurement of corporate and individual
performance versus objectives. Separate payment multipliers will be established
for both the individual and the corporate components of each award. The same
payment multiplier for the corporate component of each participant’s annual
award shall be used for all Plan participants in any given year. The award
multiplier for the corporate component shall be determined by the Board of
Directors.

              Performance Category   Award Multiplier 1.  
Performance for the year met or exceeded objectives or was excellent in view of
prevailing conditions
  75% - 150%    
 
    2.  
Performance generally met the year’s objectives or was very acceptable in view
of prevailing conditions
  50% - 75%    
 
    3.  
Performance for the year met some, but not all, objectives
  25% - 50%    
 
    4.  
Performance for the year was not acceptable in view of prevailing conditions
  0%

Calculation of Cash Incentive Award
The example below shows sample cash incentive award calculations under the
Somaxon compensation and Incentive Plan. First, a total bonus potential is
calculated by multiplying the Employee’s base salary by the bonus percentage.
This dollar figure is then divided between its corporate component and its
individual component based on the performance factor mix for that specific
position. This calculation establishes specific dollar potential awards for the
performance period for both the individual and corporate components of the
award.
At the end of the performance period, corporate and individual award multipliers
will be established using the criteria described above. The corporate award
multiplier, which is based on overall corporate performance, is used to
calculate corporate performance awards for all Plan participants. This is
accomplished by multiplying the bonus percentage established for each individual
at the beginning

4



--------------------------------------------------------------------------------



 



of the performance period by the actual corporate award multiplier. The
individual award multiplier, which is based on an individual’s performance
against objectives, is used in the same way to calculate the actual individual
performance award.

                          Example:  
Cash Award Calculation
                       
Position:
          Manager        
Base Salary:
          $ 75,000          
Bonus percentage:
            15 %        
Potential bonus dollars:
          $ 11,250                                     Potential bonus
components (based on performance factor mix):         Potential corporate
performance bonus (50%): $ 5,625           Potential individual performance
bonus (50%): $ 5,625                                    
Actual Cash Award Calculation
                        Assumed payment multipliers based on assessment of
corporate and individual performance:         Corporate multiplier  
75%-performance generally met year’s objectives         Individual multiplier  
125%-performance generally exceeded objectives        
Cash Award:
                       
Corporate component
  $ 4,218.75       ($5,625 x 75 %)        
Individual component
  $ 7,031.25       ($5,625 x 125 %)

Payment of the Incentive Award
Payment of incentive awards will be made as soon as practicable after the end of
the Plan year but not before the completion and issuance of the Company’s
year-end audited Financial Statements. Incentive award calculations will be
based on the participant’s base salary earned during the year ending
December 31, 2007. Participants’ entitlement to an incentive award under this
Plan does not vest until the awards are actually paid.
Participants who have been in an eligible position for less than a year, but who
hold an eligible position for at least three months prior to the end of the Plan
year and remain continuously employed through the end of the Plan year, will
receive a pro-rata bonus based on the portion of the Plan year they hold an
eligible position. Participants promoted during the year from one “Bonus
percentage” level to another will have their Incentive Award calculated using
their base salary earned during the year ending December 31, 2007. Providing the
promotion occurred prior to October 1, 2007, the calculation will be pro-rated,
based on the number on months at each Bonus Percentage level. If the promotion
occurred after October 1, 2007, the entire calculation will be based on the
Bonus Percentage applicable prior to the promotion. Other than as stated above,
incentive awards will not be prorated for partial year service.
Termination
A Plan participant whose employment terminates voluntarily prior to the payment
of the incentive awards, will not be eligible to receive an incentive award.

5



--------------------------------------------------------------------------------



 



Continued employment until payment of the incentive award is a condition of
vesting. If a participant’s employment is terminated involuntarily during the
calendar year, or prior to payment of awards, it will be at the absolute
discretion of the Company whether or not an award payment is made.
Board of Director’s Absolute Right to Alter or Abolish the Plan
The Somaxon Board of Directors reserves the right in its absolute discretion to
abolish the Plan at any time or to alter the terms and conditions under which
incentive compensation will be paid. Such discretion may be exercised any time
before, during, and after the Plan year is completed. No participant shall have
any vested right to receive any compensation hereunder until actual delivery of
such compensation.
Employment Duration/Employment Relationship
This Plan does not, and Somaxon’s policies and practices in administering this
Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any participant’s employment with the Company. The
employment relationship of each participant is “at will” and may be terminated
at any time by Somaxon or by the participant, with or without cause.

6



--------------------------------------------------------------------------------



 



Somaxon Pharmaceuticals, Inc.
2007 Incentive Plan
This is to acknowledge that I have received a copy of the 2007 Incentive Plan.

                 
Name:
          Date:    
 
               
 
  (print)            
 
               
 
               
 
               
 
  (signature)            
 
               
 
  Please return signed copy to Stacy Leppert.            

 